                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 5/4/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :   16-CV-5044 (VEC)
                                                                :   88-CR-325-2 (VEC)
                 -against-                                      :
                                                                :        ORDER
                                                                :
 NELSON VARGAS,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

         WHEREAS Mr. Nelson Vargas filed a petition pursuant to 28 U.S. Code § 2255, arguing

that his 1991 sentence should be vacated because the definition of “crime of violence” under the

career offender Sentencing Guideline, U.S.S.G. §§ 4B1.1, 4B1.2, which was mandatory at the

time of his sentence, contains an unconstitutionally vague residual clause, see No. 16-CV-5044,

Dkt. 11;

         WHEREAS the petition was filed within one year of the Supreme Court’s decision

declaring an identical, statutory residual clause unconstitutionally vague, see Johnson v. United

States, 135 S. Ct. 2551 (2015);

         WHEREAS the Second Circuit held that a § 2255 petition seeking to vacate a mandatory

Guidelines sentence under Johnson was untimely filed, despite being commenced within one

year of Johnson, see Nunez v. United States, No. 18-1803, 2020 WL 1501937 (2d Cir. Mar. 30,

2020);

         WHEREAS on April 15, 2020, the Court ordered Defendant to file a letter by April 28,

2020 explaining whether there was any reason why Mr. Vargas’ petition should not be

withdrawn or summarily dismissed in light of the Second Circuit’s decision in Nunez, see No.

16-CV-5044, Dkt. 19;
        WHEREAS on April 20, 2020, the Court granted Defendant’s request for an adjournment

of the deadline until 21 days after the resolution of a rehearing petition filed in Nunez, see No.

16-CV-5044, Dkt. 21;

        WHEREAS on July 1, 2020, Defense counsel updated the Court that the Second Circuit

had denied rehearing the petition in Nunez, see No. 16-CV-5044, Dkt. 22;

        WHEREAS on July 1, 2020, the Court granted Defendant’s request for an adjournment

of the deadline until after the resolution of the petition for a writ of certiorari in Nunez, Dkt. 23;

        WHEREAS on December 7, 2020, the Supreme Court denied the petition for writ of

certiorari in Nunez, see Nunez v. United States, 141 S. Ct. 941 (2020); and

        WHEREAS on December 8, 2020, Mr. Vargas was released from incarceration;

        IT IS HEREBY ORDERED that Mr. Vargas must file a letter, by no later than Friday,

May 14, 2021, explaining whether there is any reason why his petition should not be withdrawn

or summarily dismissed in light of the Second Circuit’s decision in Nunez. If necessary, the

Government must file a response by May 28, 2021.



SO ORDERED.

Dated: May 4, 2021                                        ______________________________
      New York, NY                                              VALERIE CAPRONI
                                                                United States District Judge




                                                 2 of 2
